977 F.2d 589
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ronald L. JACKSON, Petitioner-Appellant,v.Sherman HATCHER, et al., Respondents-Appellees.
No. 92-15191.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 31, 1992.*Decided Oct. 8, 1992.

Before CHOY, SNEED and SKOPIL, Circuit Judges.

ORDER

1
Ronald L. Jackson filed a notice of appeal from the dismissal of his petition for writ of habeas corpus.   Jackson, a Nevada state prisoner, alleged he was being denied adequate medical care.   Since he failed to allege facts challenging the legality or duration of his confinement, the district court dismissed his petition.   In addition, the court denied issuance of a certificate of probable cause.


2
Jackson also filed an action under 42 U.S.C. § 1983 alleging that he was being denied adequate medical care as a prisoner.   The district court dismissed several defendants and several claims from Jackson's § 1983 action.   These dismissals are the subject of a separate appeal.


3
A petition for writ of habeas corpus is the proper method of challenging the legality or duration of confinement, while a civil rights action is the proper method of challenging conditions of confinement.   Badea v. Cox, 931 F.2d 573, 574 (9th Cir.1991).   Thus, Jackson's appeal from the dismissal of his petition for writ of habeas corpus does not raise a substantial question for review.


4
Accordingly, issuance of a certificate of probable cause is denied.


5
DISMISSED.



*
 The panel finds this case appropriate for submission without argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)